t c summary opinon united_states tax_court lori novak petitioner v commissioner of internal revenue respondent docket no 1176-08s filed date lori novak pro_se carol-lynn e moran for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue we must decide is whether petitioner is entitled to an dollar_figure alimony deduction for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in pennsylvania at the time the petition was filed petitioner and joseph kemp mr kemp were married on date and have four children sometime during petitioner left the marital residence during the children resided with their father mr kemp in new jersey on date the superior court of new jersey chancery division--family part gloucester county superior court in the case of joseph kemp plaintiff vs lori kemp defendant issued an order addressing petitioner’s motion and mr kemp’s cross- motion dated date in the order the superior court granted in part mr kemp’s request that petitioner contribute to the household bills and ordered petitioner to pay dollar_figure per week pendente lite2 toward the marital bills effective as of the filing_date of the original motion date the date order provides in pertinent part pendente lite is a latin term meaning while the action is pending black’s law dictionary 9th ed this number is based on petitioner’s own case information statement as to what the marital bills are each month dollar_figure month mortgage dollar_figure month home equity loan dollar_figure heat dollar_figure electric and gas dollar_figure water and sewer dollar_figure joint credit cards dollar_figure other long term debt dollar_figure month dollar_figure each month dollar_figure week 3weeks petitioner’s payments to mr kemp were to be made biweekly and facilitated through gloucester county probation via wage execution the superior court also denied mr kemp’s request that petitioner pay child_support petitioner was liable for dollar_figure per week from february through date for a total of weeks because of a change in living arrangements between petitioner and mr kemp and pursuant to the parties’ requests the superior court on date issued an order granting petitioner’s request to equitably recalculate the support and directed petitioner to pay dollar_figure per week for child_support plus dollar_figure per week on the arrears effective as of the date of the order the date order also noted that petitioner was at that time in arrears in support in the amount of dollar_figure the arrears reflected payments still due pursuant to the superior court’s date order the superior court stated that the recalculated payment was determined to be the net figure based on the attached guidelines minus an alimony figure of dollar_figure per week paid_by mr kemp the first biweekly payment by petitioner pursuant to the date order was made on date for dollar_figure the dollar_figure payment reflected a child_support payment of dollar_figure per week netted to dollar_figure to offset the dollar_figure per week alimony payments due from mr kemp equaling dollar_figure biweekly plus a biweekly arrearage of dollar_figure petitioner made a total of six dollar_figure payments to mr kemp in the date order the superior court also granted mr kemp’s request for exclusive possession of the marital residence and further required him to refinance the mortgage or list the marital residence for sale both petitioner and mr kemp agreed that the refinancing of the marital residence was to include the first and second mortgages on date the superior court issued an order terminating petitioner’s child_support obligation and mr kemp’s alimony obligation the superior court also stated that petitioner was entitled to a credit of dollar_figure per week from june to date for having provided for the children’s health care thereafter on date the superior court issued a final judgment of divorce the divorce decree however is not part of the record pursuant to the april june and date superior court orders petitioner made payments to mr kemp via wage execution as follows check date check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure the record does not disclose why there is a difference between petitioner’s claimed dollar_figure alimony deduction and the dollar_figure she paid to mr kemp through wage execution after filing her petition petitioner returned to the superior court in date almost years after the divorce became final requesting that the superior court clarify that her payments were spousal support not child_support the superior court through a different judge granted petitioner’s request stating prior to there was no child_support order in place between the parties there was however a spousal support obligation for petitioner in discussion sec_215 provides that an individual is allowed a deduction for alimony or separate_maintenance payments hereinafter collectively referred to as alimony as defined in sec_71 alimony must consist of an amount received by or on behalf of the payee spouse sec_71 thus a payment that satisfied the payor’s share of joint debts and obligations would not qualify 21_fedappx_529 8th cir alimony does not include any part of a payment which the terms of the divorce instrument fix as a sum payable for the support of the children of the payor spouse sec_71 zinsmeister v commissioner supra furthermore payments which are part of a property settlement are capital in nature and are not subject_to sec_71 zampini v commissioner tcmemo_1991_395 citing 82_tc_128 50_tc_522 and 49_tc_676 while property interests of divorcing parties are determined by state law federal_law governs the federal_income_tax treatment of that property zinsmeister v commissioner supra citing 102_f3d_842 6th cir affg t c memo state court adjudications retroactively changing the rights of parties are generally disregarded for federal_income_tax purposes 98_tc_165 n see also ali v commissioner tcmemo_2004_284 retroactive imposition of support by a state court does not have retroactive effect for federal tax purposes consequently we do not ascribe conclusive weight to the label placed on the payments pursuant to the superior court’s date order which was entered by a different judge years after the operative events whether petitioner’s payments to mr kemp are considered alimony for federal tax purposes will be determined under the guidelines of the applicable federal_law in the date order the superior court delineated petitioner’s obligation to make payments to mr kemp as a requirement to pay dollar_figure per week toward the marital bills the superior court’s determination was made on the basis of petitioner’s own case information statement ie petitioner was required to pay one-half of the monthly mortgage the monthly home equity loan the joint credit cards the other long-term debt and the utilities although petitioner left the marital we note that an exception to the general_rule exists when a nunc_pro_tunc order retroactively corrects an order which failed to reflect the true intention of the court at the time it was rendered 70_tc_525 45_tc_530 there is no persuasive evidence that the superior court’s date order corrected an order which failed to reflect the true intention of the court at the time it was rendered residence sometime during mr kemp and the children continued to reside in the marital residence throughout at trial mr kemp’s uncontradicted testimony was that the mortgage home equity loan joint credit cards and other long-term debt were joint obligations to the extent petitioner was paying her share of the joint obligations the payments do not qualify as alimony see zinsmeister v commissioner supra to the extent that the payments may have slightly exceeded petitioner’s share of the joint obligations petitioner has not convinced us that they constitute alimony to mr kemp indeed it would seem totally inconsistent to view any portion of petitioner’s payments as alimony when according to the superior court’s order of date mr kemp was being given credit for alimony that he was obligated to pay to petitioner in the date order the superior court not only granted mr kemp’s request that petitioner pay child_support but also fixed petitioner’s child_support obligation at dollar_figure per week petitioner has failed to prove that any of the payments were for anything other than her joint debt obligations and child_support in reaching our holdings herein we have considered all we note that the date order reduced petitioner’s payment obligation from dollar_figure per week for the payment of marital bills to dollar_figure per week child_support plus an arrearage of dollar_figure at the time the june order was issued petitioner was in arrears by dollar_figure a reflection of the payments still due pursuant to the superior court’s april order arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
